                                                                              Case 2:17-cv-00562-MMD-DJA Document 87 Filed 06/22/20 Page 1 of 2



                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                            Attorney for Plaintiff In Conjunction with Legal Aid Center of
                                                                          6 Southern Nevada Pro Bono Project
                                                                          7                               UNITED STATES DISTRICT COURT
                                                                          8                                     DISTRICT OF NEVADA
                                                                          9
                                                                                                                               CASE NO: 2:17-cv-00562-MMD-DJA
                                                                         10    LUIS CERVANTES,

                                                                         11                  Plaintiff,
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                                                               STIPULATION AND ORDER TO EXTEND
                                                                         12           vs.                                      TIME FOR PLAINTIFF TO RESPOND TO
                                                                                                                                DEFENDANTS EDDIE SCOTT, KEVIN
                                      Telephone (702) 388-4469




                                                                         13                                                       PATIMETEEPORN AND TIMOTHY
                                                                               EDDIE SCOTT, et al.,
                                                                                                                                DORION’S MOTION FOR SUMMARY
                                                                         14
                                                                                             Defendants.                                  JUDGMENT
                                                                         15
                                                                         16
                                                                                     COMES NOW, Plaintiff Luis Cervantes (“Plaintiff”), by and through his counsel, the law
                                                                         17
                                                                              firm of Hatfield & Associates., Ltd., appearing pro bono publico, and Defendants Eddie Scott,
                                                                         18
                                                                         19 Kevin Patimeteeporn, and Timothy Dorion (“LVMPD Defendants”) by and through their
                                                                         20 counsel, the law firm of Kaempfer Crowell, hereby stipulate and agree to extend the time for
                                                                         21 Plaintiff to Respond to LVMPD Defendants’ Motion for Summary Judgment (ECF #82).
                                                                         22
                                                                                    Accordingly, Plaintiff shall have up to and including June 30, 2020, to respond to
                                                                         23
                                                                            LVMPD Defendants’ Motion for Summary Judgment (ECF #82).
                                                                         24
                                                                         25          Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has

                                                                         26 caused, and continues to cause, disruption to the practices of counsel involved in this case. In
                                                                         27 addition, Plaintiff is incarcerated in Ely State Prison and Plaintiff’s Counsel has had difficulty
                                                                         28
                                                                              Case 2:17-cv-00562-MMD-DJA Document 87 Filed 06/22/20 Page 2 of 2



                                                                              communicating with him to formulate an opposition to Defendant’s Motion for Summary Judgment.
                                                                          1
                                                                          2 Defendant has courteously granted this extension of time for Plaintiff to file his Response.
                                                                          3 DATED this 11th day of June, 2020
                                                                          4 HATFIELD & ASSOCIATES                               KAEMPFER CROWELL
                                                                          5       /s/ Trevor J. Hatfield                            /s/ Lyssa S. Anderson
                                                                          6   By:                                               By:
                                                                                TREVOR J. HATFIELD, ESQ. (SBN 7373)              LYSSA S. ANDERSON, ESQ. (SBN 5781)
                                                                          7     703 S. Eighth Street                             RYAN W. DANIELS, ESQ. (SBN 13094)
                                                                                  Las Vegas, Nevada 89101                        1980 Festival Plaza Drive, Ste. 650
                                                                          8       Tel: (702) 388-4469                             Las Vegas, Nevada 89135
                                                                                  Email: thatfield@hatfieldlawassociates.com      Tel: (702) 792-7000
                                                                          9       Attorney for Plaintiff In Conjunction with
                                                                                  Legal Aid Center of Southern Nevada Pro         Email: landerson@kcnvlaw.com
                                                                         10       Bono Project.                                   Email: rdaniels@kcnvlaw.com
                                                                                                                                   Attorneys for Defendants Eddie Scott,
                                                                         11                                                        Kevin Patimeteeporn, and Timothy Dorion
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12 LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                      Telephone (702) 388-4469




                                                                         13
                                                                                /s/ Katherine J. Gordon
                                                                         14 By:                   _________________
                                                                             S. BRENT VOGEL, ESQ. (SBN 6858)
                                                                         15 KATHERINE J. GORDON, ESQ. (SBN 5813)
                                                                         16 6385 S. Rainbow Boulevard, Suite 600
                                                                             Las Vegas, Nevada 89118
                                                                         17 Tel.: (702) 893-3383
                                                                             Email: Brent.Vogel@lewisbrisbois.com
                                                                         18 Email: Katherine.Gordon@lewisbrisbois.com
                                                                         19 Attorneys for Defendant Allan Kirkwood, DDS
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                                                                     ORDER
                                                                         24
                                                                         25 IT IS SO ORDERED:
                                                                         26                                        UNITED STATES DISTRICT JUDGE
                                                                         27                                        Dated: June 22, 2020
                                                                         28                                        CASE NO.: 2:17-cv-0562-MMD-DJA



                                                                                                                       -2-
